Citation Nr: 0314404	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  96-46 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
June 1991.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit 
Michigan.

The veteran testified before a hearing officer at the RO in 
January 1997.  A transcript of that hearing has been 
associated with the claims folder.

When the veteran's case was before the Board in November 
1997, it was remanded to the RO for adjudication of the 
veteran's claim for a total rating based on unemployability 
and for additional development.  The case was returned to the 
Board for further appellate consideration in October 2002.

The issue of entitlement to a total rating based on 
unemployability is addressed below, while the issue of an 
increased rating for low back disability is addressed in the 
remand section which follows.


FINDINGS OF FACT

1.  In May 1999, the appellant was informed of the RO's 
denial of entitlement to a total rating based on 
unemployability due to service connected disability.

2.  In an October 1999 statement, the veteran's 
representative expressed disagreement with the RO's denial of 
a total rating.

3.  The RO issued a statement of the case in June 2002 on the 
issue of entitlement to a total rating based on 
unemployability due to service connected disability.

4.  Following the mailing of the statement of the case in 
June 2002, no written communication addressing the issue of 
entitlement to a total rating based on unemployability due to 
service connected disability was received from the appellant 
or his representative until October 2002.


CONCLUSION OF LAW

A timely substantive appeal has not been received with 
respect to the decision that denied entitlement to a total 
rating based on unemployability due to service connected 
disability.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  The substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination, or determinations, being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).

The veteran submitted the instant claim for a total rating in 
January 1998.  That claim was denied in a rating decision 
dated in May 1999.  The veteran was informed of the denial 
and his appellate rights with respect to the decision by 
correspondence mailed in May 1999.  In an October 1999 
statement, the veteran's representative expressed 
disagreement with the denial of a total rating.  

In December 1999, the Board determined that the 
representative's statements could be reasonably construed as 
a notice of disagreement with the denial of a total rating 
and remanded the issue to the RO for issuance of a statement 
of the case.  

A statement of the case was issued in June 2002.  The letter 
accompanying the statement of the case informed the veteran 
that he was required to file a formal appeal and the time 
limits for doing so.  A VA Form 9, Appeal to the Board of 
Veterans' Appeals, was included with the statement of the 
case.

In his October 2002 statement, the veteran's representative 
contended that the veteran was unable to obtain employment 
due to his service-connected disability.  The Board construed 
this statement as a substantive appeal with respect to the 
issue of entitlement to a total rating based on 
unemployability due to service-connected disability.

In January 2003, the Board attempted to contact the veteran 
via letter and inform him that his substantive appeal with 
respect to the issue of a total rating may not be timely.  
The requirements for a timely substantive appeal were 
explained, and the veteran was given the opportunity to 
explain why he thought his substantive appeal was timely 
filed and to send any evidence that demonstrated that it was 
filed on time.  The veteran was also instructed that he would 
be afforded a hearing on the issue if he desired one.  

The January 2003 letter was returned to the Board because the 
time for forwarding mail to the veteran's new address had 
expired.  The Board then sent the letter to the veteran at 
his new address in April 2003.  This letter was not returned.  
No response has been received from the veteran.

As set forth above, the veteran was informed in May 1999 of 
the denial of his claim of entitlement to a total rating 
based on unemployability due to service-connected disability 
and a statement of the case was issued in June 2002.  The 
representative's statement which the Board has construed as a 
substantive appeal was not received until October 2002, well 
beyond the time limit.  As such, the Board must conclude that 
the veteran did not perfect his appeal on the matter of 
entitlement to a total rating based on unemployability due to 
service connected disability with the submission of a timely 
substantive appeal.


ORDER

A timely substantive appeal not having been received, the 
appeal for entitlement to a total rating based on 
unemployability due to service-connected disability is 
dismissed.

REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran contends that his low back disability is worse 
than is reflected by the current 10 percent evaluation.  In 
December 2001 he submitted medical records from his private 
physician.  He indicated that he was scheduled for a magnetic 
resonance imaging (MRI) of his back in January 2002.  Records 
of that testing and any additional records from the veteran's 
private physician should be obtained.

The  Board further notes that the most recent VA examination 
of record dates to February 1994.  A current examination is 
necessary to determine the current nature and extent of the 
veteran's low back disability.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (2002).  The 
RO should inform the veteran that 
evidence, such as medical statements and 
records pertaining to the status of his 
low back disability during the period of 
this claim, which tends to show that his 
low back disability meets the criteria 
for a higher evaluation, is required to 
substantiate his claim.  He should be 
informed that he should submit such 
evidence, to include the report of the 
January 2001 MRI, and that the RO will 
assist him in obtaining such evidence if 
he provides the RO with sufficient 
identifying information and any necessary 
authorization.  

The RO should inform the veteran that the 
evidence and information submitted in 
response to the RO's request must be 
received by the RO within one year of the 
date of the RO's letter.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

4.  The RO should then schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the extent of the veteran's 
service-connected low back disability.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner before 
completion of the examination report.  

The examiner should describe all 
symptomatology due to the veteran's 
service connected low back disability.  
Any indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The rationale for all opinions expressed 
should also be provided.

5.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the VCAA.  

7.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



